            Case: 1:19-cv-00145-DAP Doc #: 137-1 Filed: 03/11/19 1 of 2. PageID #: 3398
                                            EXHIBIT A
 




March 8, 2019

Dear Mr. Dottore:

Thank you for meeting with us Wednesday morning. As requested, what follows is information about our respective colleges
and universities, transfer and teach out opportunities for Argosy students, and draft articulation agreements for review and
approval. Thank you in advance for reviewing the materials and providing guidance with next steps.

TCS Education System is a nonprofit system of colleges and universities that advances student success and community impact.
The System operates alongside partner colleges and universities with the shared purpose of providing education that prepares
innovative, engaged, and purposeful agents of change to serve our global community. Partner colleges and universities include:
Dallas Nursing Institute, Pacific Oaks College & Children’s School (POC), Saybrook University (SAY), The Chicago School of
Professional Psychology (TCSPP), and The Santa Barbara & Ventura Colleges of Law (COL).

The unique TCS partnership model is built on a student-centered approach and shared mission to positively impact
communities, making it distinctly different than any other system in higher education today. The advantages of the System are
cross-college collaboration and the economies of scale it offers TCS partner colleges and universities, and the resulting
transformational academic experience it affords students.

All TCS colleges and universities are accredited and maintain independence through their own mission, board of trustees,
administration, and oversight of academia and daily operations. The TCS partnership model affords each college sector-leading
expertise and functional “back office” services in key functional areas imperative to each college’s successful operations.

Whether Argosy students are in the early, middle, or late stages of their programs, TCS partner colleges and universities are
uniquely positioned to help these students complete their degrees. Each college and university has worked with departments of
education at the state and federal level, programmatic accrediting agencies, and their regional accrediting agency (i.e. WSCUC)
to create the specific and robust pathways that Argosy students will need in order to complete their degrees, inclusive of
generous transfer credit policies given the exceptional circumstances in which students find themselves.

Each articulation agreement attached with this communication details the Argosy programs for which TCS partner colleges and
universities are able to provide transfer options. It further lists the locations and modalities for the programs offered.

From a financial perspective, all partner colleges and universities have committed to honoring Argosy’s tuition point per credit for
the next three (3) years for undergraduate students, two years (2) in the case of Masters programs, and the next three (3) years
in the case of Doctoral programs. After that period, we will assess the students remaining and decide at that time if the rates will
continue beyond those timeframes. In a small number of cases where the partner college or university offers lower tuition per
credit, commitment has been made to the lower rate. Additionally, tuition is subject to an annual tuition increase as established
through standard partner college and university protocols each year. Tuition increases apply to all students of the partner
college or university. Each partner will charge their own fees versus trying to apply Argosy’s fee structure. In so doing, our
intent is to keep the overall student experience comparable through the transition as it relates to paying for the education.

Lastly, in addition to the transfer options discussed herein and listed in each articulation agreement, TCS partner colleges and
universities are working on an alternative pathway for helping Argosy students in the following situations:




                                                  
                 Case: 1:19-cv-00145-DAP Doc #: 137-1 Filed: 03/11/19 2 of 2. PageID #: 3399
 




      1.   TCSPP is working closely with Dr. Bob Barrett and the American Psychological Association to have TCSPP be the
           approved teach out provider for the Psy.D. in Clinical Psychology programs from Argosy’s Chicago and NOVA
           campuses. Additionally, TCSPP is working with Dr. Barrett to adopt the Psy.D. in Clinical Psychology program from
           Argosy’s Orange County campus. For TCSPP to do so given the program sizes in these locations, TCSPP will need
           access to the curriculum (i.e. course syllabi) and the ability to utilize human resources from the Argosy programs. Dr.
           Barrett is helping TCSPP to finalize plans with the APA as well as identify and secure the curriculum information and
           personnel that would be needed.

      2.   TCSPP has begun similar planning with Dr. Joffrey Suprina regarding the M.A. in Clinical Mental Health Counseling
           Program at the NOVA campus. When finalized, we expect the agreement and process to look very similar to what has
           been worked on with the Psy.D. in Clinical Psychology program.

      3.   There are several programs for which partner colleges and universities are interested in being a teach out partner but
           require an additional layer of approval from WSCUC in order for them to do so. We are submitting requests per the
           WSCUC process at this time, and expect to have more clarity on our ability to move forward by early next week. The
           proposed programs are listed in the table below. In each case, as has been mentioned in items 1 and 2 above, our
           ability to serve as the teach out partner for these programs would require substantial cooperation from Argosy with
           respect to identifying and securing the curriculum information and personnel that would be needed. We will be
           reaching out independent of this communication to seek your assistance with possible next steps for these programs.

                                                                                  TCS Partner College or University
                                  Argosy Program
                                                                                      Teach Out Provider Option
            BS Criminal Justice                                          -    TCSPP Online
                                                                         -    POC Pasadena
            BS Business Administration                                   -    POC San Jose
                                                                         -    POC Online
            MA Sport-Exercise Psychology                                 -    SAY Online
            MBA Business Administration w/ Concentrations
               ‐   HR Management
                                                                         -    SAY Online
               ‐   Organizational Leadership
               ‐   Public Health
            DBA Business Administration                                  -    SAY Online


TCS Education System stands ready to help in any way we can in these difficult times. Please take time to review and digest
the information contained within. We would like to connect again as soon as time permits to finalize the articulation agreements
with you, and discuss next steps related to facilitating the transfers and teach out options described.


    Sincerely,

    Michael Horowitz, Ph.D.                 Nathan Long, Ph.D.               Jack Paduntin, D.B.A.
    President                               President                        Interim President
    TCS Education System                    Saybrook University              Pacific Oaks College & Children’s School

    Michele Nealon, Psy.D.                                                   Matthew Nehmer, Ph.D.
    President                                                                President
    The Chicago School of Professional Psychology                            The Santa Barbara & Ventura Colleges of Law




                                                    
